

EMPLOYMENT AGREEMENT
 
     This Employment Agreement (“Employment Agreement “) is made this 30th day
of June, 2010 by and between Unify Corporation, a Delaware corporation (the
“Company”), and Kurt Jensen (“Employee”). Capitalized terms used, but not
otherwise defined, herein shall have the meanings ascribed to them in that
certain Agreement and Plan of Merger, dated June 29, 2010 (the “Merger
Agreement”), by and among the Company, Unify Acquisition Corp., a California
corporation, Strategic Office Solutions, Inc., a California corporation (“SOS”)
and the shareholders of SOS.
 
     WHEREAS, Employee has been employed by SOS prior to the Effective Time, and
desires to be employed by the Company; and
 
     WHEREAS, Employee’s agreement to be employed by the Company after the
consummation of the transactions contemplated by the Merger Agreement is a
condition precedent to the Company’s willingness to enter into the Merger
Agreement and a material inducement to the Company to enter into the Employment
Agreement; and
 
     WHEREAS, both parties desire to enter into this Employment Agreement to
evidence the terms and conditions of such employment.
 
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and promises in this Employment Agreement, the parties agree as follows:
 
     1. EMPLOYMENT. The Company agrees that it will employ Employee and Employee
agrees to be employed by the Company upon the terms and conditions of this
Employment Agreement. Employee hereby represents and warrants that neither
Employee’s entry into this Employment Agreement nor Employee’s performance of
Employee’s obligations hereunder will conflict with or result in a breach of the
terms, conditions or provisions of any other agreement or obligation of any
nature to which Employee is a party or by which Employee is bound, including,
without limitation, any development agreement, non-competition agreement or
confidentiality agreement previously entered into by Employee.
 
     2. TERM OF EMPLOYMENT. The term of Employee’s employment under this
Employment Agreement will commence on the date of this Employment Agreement and
will continue until the third anniversary of the date hereof (the “Employment
Term”). The term may be extended for additional one-year terms upon mutual
agreement between the Company and Employee. Notwithstanding anything to the
contrary contained herein, the Employment Term is subject to termination
pursuant to Section 13 below.
 
     3. POSITION AND RESPONSIBILITIES. Employee will be employed as the Chief
Operating Officer of the Company. Employee shall report to and be subject to the
direction of the Chief Executive Officer and the Board of Directors of the
Company. Employee shall perform and discharge such duties and responsibilities
for the Company as the Chief Executive Officer and/or the Board of Directors may
from time to time reasonably assign to Employee.
 

--------------------------------------------------------------------------------



     4. COMMITMENT. During the Employment Term, Employee shall devote Employee’s
full business time, attention, skill and efforts to the faithful performance of
Employee’s duties herein, and shall perform the duties and carry out the
responsibilities assigned to Employee, to the best of Employee’s ability, in a
diligent, trustworthy, businesslike and efficient manner for the purpose of
advancing the interests of the Company. Employee acknowledges that Employee’s
duties and responsibilities will require Employee’s full-time business efforts
and agrees that during the Employment Term Employee will not engage in any
outside business activities except to the extent that prior written approval has
been given by the Chief Executive Officer of the Company for specific activities
that do not conflict with the Company’s interests or interfere with the
performance of Employee’s duties hereunder.
 
     5. COMPENSATION
 
     5.1 During the Employment Term, the Company shall pay to Employee a base
salary (the “Base Salary”) at the rate of $325,000 per year, payable at the
Company’s regular employee payroll intervals, subject to increase pursuant to
the Company’s standard policies and approval of the Compensation Committee of
the Board of Directors of the Company.
 
     5.2 In addition to the Base Salary, during the Employment Term, Employee
shall be eligible for a bonus (the “Bonus”) each year. The Bonus shall consist
of an annual performance bonus of up to fifty-five percent (55%) of Employee’s
Base Salary, with the terms, conditions and performance goals of the Bonus
established by agreement of Employee and the Company’s Chief Executive Officer
subject to approval of the Compensation Committee of the Board of Directors of
the Company. The annual Bonus shall be payable by the Company at the same time
the other executives of Unify are paid a performance bonus, typically during the
month of July.
 
     5.3 In addition, the Employee shall receive an additional payment on each
pay period so divided to equal $175,000 for the twelve month period beginning on
the Effective Date of this Agreement. For the second twelve month period of the
Employment Term, Employee will receive an additional payment on each pay period
so divided to equal $87,500 for that twelve month period.
 
     5.4 Employee shall also be eligible for stock options in the Company’s
stock, with the exercise price equal to the fair market value at the date of
issuance. The use of Long Term Equity Incentives (LTI) and the amount of the
annual LTI is determined by the Compensation Committee on an annual basis
depending on Company financial performance, the compensation survey results and
changes in the Committee’s compensation philosophies. The option exercise price
and number of shares will be finalized on the grant date of the stock option and
the vesting schedule will be monthly over 48 months with a 1/48th share of the
total grant vesting each month beginning on the date of the grant. The Company
currently has a limitation on the number of stock options shares that can be
issued in a fiscal year. Employee has agreed to receive an additional cash
performance bonus in-lieu of an annual stock option grant (the “Extra Bonus)
until such time as the option shares limitation is modified or eliminated and no
longer affects the option shares available for grant. Therefore, for any fiscal
years that Employee is to receive the Extra Bonus, Employee will receive
approximately 30% of the value of that year’s annual stock option grant (that
would have been granted to Employee in accordance with the Compensation
Committee’s philosophy and market surveys were it not for the option shares
limitation) as an additional performance cash bonus based on the EBITDA
attainment. The Extra Bonus will be in addition to the Bonus outlined in Section
5.2. For fiscal 2011, the Extra Bonus will be $101,000 representing 30% of the
approximate option value of $337,000.
 
2
 

--------------------------------------------------------------------------------



     5.5 All compensation payable to Employee hereunder is stated in gross
amount and shall be subject to all applicable withholding taxes, other normal
payroll and any other amounts required by law to be withheld.
 
     6. BENEFIT PLANS. During the Employment Term, Employee will be entitled to
receive benefits and participate in benefit plans at the same level and to the
same extent as other executives of the Company (subject to any applicable
waiting periods and other restrictions).
 
     7. VACATION. Employee shall be entitled to vacation time in accordance with
Company policy, but in no event less than four (4) weeks annually. Employee
shall make good faith efforts to schedule vacations so as to least conflict with
the conduct of the Company’s business and will give the Company adequate advance
notice of Employee’s planned absences.
 
     8. LOCATION OF EMPLOYMENT. Employee shall perform Employee’s duties under
this Employment Agreement at the Company’s offices in San Francisco, California
or in other such offices (if any) that the Company maintains within a reasonable
commuting distance of Employee’s residence on the date of this Employment
Agreement; provided, however, that Employee will be required to spend time at
the Company’s offices in Sacramento, California as reasonably required by the
Company.
 
     9. CONFIDENTIALITY AND INVENTIONS.
 
     9.1 Confidential Information.
 
     (a) Employee acknowledges that the Confidential Information (as defined
below) constitutes a protectible business interest of the Company, and covenants
and agrees that at all times during the period of Employee’s employment, and at
all times after termination of such employment, Employee will not, directly or
indirectly, disclose, furnish, make available or utilize any Confidential
Information other than in the course of performing duties as an employee of the
Company. Employee will abide by Company policies and rules as may be established
from time to time by it for the protection of its Confidential Information.
Employee agrees that in the course of employment with the Company Employee will
not bring to the Company’s offices nor use, disclose to the Company, or induce
the Company to use, any confidential information or documents belonging to
others. Employee’s obligations under this Section 9.1 with respect to particular
Confidential Information will survive expiration or termination of this
Agreement, and Employee’s employment with the Company, and will terminate only
at such time (if any) as the Confidential Information in question becomes
generally known to the public other than through a breach of Employee’s
obligations under this Agreement.
 
3
 

--------------------------------------------------------------------------------



     (b) As used in this Agreement, the term “Confidential Information” means
any and all confidential, proprietary or trade secret information, whether
disclosed, directly or indirectly, verbally, in writing or by any other means in
tangible or intangible form, including that which is conceived or developed by
Employee, applicable to or in any way related to: (i) the present or future
business of the Company or any of its Affiliates (as defined below); (ii) the
research and development of the Company or any of its Affiliates; or (iii) the
business of any client or vendor of the Company or any of its Affiliates. Such
Confidential Information includes the following property or information of the
Company and its Affiliates, by way of example and without limitation, trade
secrets, processes, formulas, data, program documentation, customer lists,
designs, drawings, algorithms, source code, object code, know-how, improvements,
inventions, licenses, techniques, all plans or strategies for marketing,
development and pricing, business plans, financial statements, profit margins
and all information concerning existing or potential clients, suppliers or
vendors. Confidential Information of the Company also means all similar
information disclosed to the Company by third parties which is subject to
confidentiality obligations.
 
     9.2 Inventions as Sole Property of the Company.
 
     (a) Employee covenants and agrees that all Inventions (as defined below)
shall be the sole and exclusive property of the Company.
 
     (b) As used in this Agreement, “Inventions” means any and all inventions,
developments, discoveries, improvements, works of authorship, concepts or ideas,
or expressions thereof, whether or not subject to patents, copyright, trademark,
trade secret protection or other intellectual property right protection (in the
United States or elsewhere), and whether or not reduced to practice, conceived
or developed by Employee while employed with the Company or within one (1) year
following termination of such employment which relate to or result from the
actual or anticipated business, work, research or investigation of the Company
or any of its Affiliates or which are suggested by or result from any task
assigned to or performed by Employee for the Company or any of its Affiliates.
 
     (c) Employee acknowledges that all original works of authorship which are
made by him or her (solely or jointly) are works made for hire under the United
States Copyright Act (17 U.S.C., et seq.).
 
     (d) Employee agrees to promptly disclose to the Company all Inventions, all
original works of authorship and all work product relating thereto. This
disclosure will include complete and accurate copies of all source code, object
code or machine-readable copies, documentation, work notes, flow-charts,
diagrams, test data, reports, samples and other tangible evidence or results
(collectively, “Tangible Embodiments”) of such Inventions, works of authorship
and work product. All Tangible Embodiments of any Invention, work of authorship
or work product related thereto will be deemed to have been assigned to the
Company as a result of the act of expressing any Invention or work of authorship
therein.
 
     (e) Employee hereby assigns to the Company (together with the right to
prosecute or sue for infringements or other violations of the same) the entire
worldwide right, title and interest to any such Inventions or works made for
hire, and Employee agrees to perform, during and after employment, all acts
deemed necessary or desirable by the Company to permit and assist it, at the
Company’s expense, in registering, recording, obtaining, maintaining, defending,
enforcing and assigning Inventions or works made for hire in any and all
countries. Employee hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as Employee’s agents and
attorneys-in-fact to act for and in Employee’s behalf and instead of Employee,
to execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by Employee; this designation and appointment constitutes an irrevocable power
of attorney and is coupled with an interest.
 
4
 

--------------------------------------------------------------------------------



     (f) Without limiting the generality of any other provision of this Section
9.2, Employee hereby authorizes the Company and each of its Affiliates (and
their respective successors) to make any desired changes to any part of any
Invention, to combine it with other materials in any manner desired, and to
withhold Employee’s identity in connection with any distribution or use thereof
alone or in combination with other materials.
 
     (g) The obligations of Employee set forth in this Section 9.2 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee’s employment with respect to Inventions conceived or
made by Employee alone or in concert with others during Employee’s employment
with the Company and during the one (1) year thereafter, whether pursuant to
this Agreement or otherwise. These obligations will be binding upon Employee and
Employee’s executors, administrators and other representatives.
 
     (h) All Inventions which Employee has made prior to employment by the
Company are excluded from the scope of this Agreement. As a matter of record,
Employee has set forth on Exhibit A hereto a complete list of those Inventions
which might relate to the Company’s business and which have been made by
Employee prior to employment with the Company. Employee represents that such
list is complete. If no list is attached, Employee represents that there are no
prior Inventions.
 
     (i) Notwithstanding any provisions herein, Employee’s assignment to the
Company of any of Employee’s rights set forth in this Section 9 shall not apply
to any invention that qualifies fully under the provisions of California Labor
Code Section 2870, where no equipment, supplies, facility or trade secret
information of the Company was used, where the invention was developed entirely
upon Employee’s own time, where the invention does not relate to the Company’s
business, and where the invention does not result from any work performed by
Employee for the Company.
 
     10. RESTRICTIVE COVENANTS.
 
     Employee acknowledges that Employee is subject to the restrictions set
forth in Section 9.14(a) of the Merger Agreement, provided that Employee agrees
that as applicable to Employee the period described in Section 9.14(a) of the
Merger Agreement shall end on the latest of (x) the third anniversary of the
Closing Date (as defined in the Merger Agreement); (y) the first anniversary of
the date Employee’s employment with the Company or any successor to the Company
terminates for any reason or (z) the date through which Employee is paid
severance under this Employment Agreement.
 
     11. RETURN OF COMPANY MATERIALS UPON TERMINATION. Employee acknowledges
that all records, documents, and Tangible Embodiments containing or of
Proprietary Information prepared by Employee or coming into Employee’s
possession by virtue of Employee’s employment by the Company are and will remain
the property of the Company. Upon termination of Employee’s employment with the
Company, Employee shall immediately return to the Company all such items in
Employee’s possession and all copies of such items, as well as any other
property of the Company.
 
5
 

--------------------------------------------------------------------------------



     12. EQUITABLE REMEDIES.
 
     12.1 Employee acknowledges and agrees that the agreements and covenants set
forth in Sections 9, 10 and 11 are reasonable and necessary for the protection
of the Company’s business interests, that irreparable injury will result to the
Company if Employee breaches any of the terms of said covenants, and that in the
event of Employee’s actual or threatened breach of any such covenants, the
Company will have no adequate remedy at law. Employee accordingly agrees that,
in the event of any actual or threatened breach by Employee of any of said
covenants, the Company will be entitled to immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 12 will be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove.
 
     12.2 Each of the covenants in Sections 9, 10 and 11 will be construed as
independent of any other covenants or other provisions of this Employment
Agreement.
 
     12.3 In the event of any judicial determination that any of the covenants
in Sections 9, 10 and 11 are not fully enforceable, it is the intention and
desire of the parties that the court treat said covenants as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable, and that the court enforce them to such extent.
 
     13. TERMINATION.
 
     13.1 The Company may terminate the Employment Term immediately upon written
notice to Employee if there has been a material breach of this Employment
Agreement by Employee. Without limiting the generality of the preceding
sentence, any breach by Employee of any of Employee’s obligations under Sections
9, 10 and 11 will be deemed a material breach of this Employment Agreement, and
any of the following events will also be deemed a material breach of this
Employment Agreement:
 
     (a) Employee’s continued and deliberate neglect of, willful misconduct in
connection with the performance of or refusal to perform Employee’s duties in
accordance with, Section 3 of this Employment Agreement; or
 
     (b) Employee’s commission of an act or acts constituting a felony or other
crime of moral turpitude; or
 
     (c) Employee’s engagement in willful misconduct that causes or is likely to
cause a financial injury to the Company or any of its subsidiaries, including,
without limitation, Employee’s embezzlement of the funds of the Company or any
of its subsidiaries, or theft of the property of the Company or any of its
subsidiaries, or fraud against the Company or any of its subsidiaries, or any of
their customers.
 
6
 

--------------------------------------------------------------------------------



     If the Employment Term is terminated by the Company pursuant to this
Section 13.1 or in accordance with Section 2, the Company shall have no further
obligation hereunder or otherwise with respect to Employee (except payment of
Employee’s Base Salary under Section 5.1, subject to Section 5.3 hereof, and
benefits under Section 6 accrued through the date of termination).
 
     13.2 The Employment Term will terminate upon the death or upon written
notice from the Company to Employee upon the Disability (as defined below) of
Employee. “Disability” of Employee will be deemed to have occurred whenever
Employee has suffered physical or mental illness, injury, or infirmity that
prevents Employee from performing, with or without reasonable accommodation,
Employee’s essential job functions under this Employment Agreement for any
ninety (90) days in any one hundred twenty (120) day period and the Company
determines in good faith that such illness or other disability is likely to
continue for at least the next following thirty (30) days. Employee’s salary
prior to the Disability of Employee will be reduced by any benefits Employee
receives from disability insurance provided by the Company or pursuant to a plan
providing disability benefits maintained by the Company (if any such insurance
or plan exists). In the event of termination due to death or Disability, the
Employee shall be deemed to have earned the pro rata portion of any Bonus for
the then current year based on the date of death or onset of the applicable
illness, injury or infirmity. Except as set forth in the preceding two
sentences, if the Employment Term is terminated pursuant to this Section 13.2,
the Company shall have no further obligation hereunder or otherwise with respect
to Employee (except payment of Employee’s Base Salary under Section 5.1, subject
to Section 5.3 hereof, and benefits under Section 6 accrued through the date of
termination).
 
     13.3 The Company may elect to terminate Employee’s employment hereunder
without Cause (as defined below) at any time; provided that if it does so, the
Company shall, contingent upon Employee signing a full general release of all
known and unknown claims, (i) continue to pay Employee’s Base Salary in
accordance with Section 5.1 for twelve months following the termination date,
and continue to pay Employee any additional compensation in accordance with
Section 5.3 for twelve months following the termination date in the same manner
as if the Company had not terminated Employee and provide benefits to Employee
in accordance with Section 6 for a period of twelve (12) months after
termination; and (ii) pay Employee the pro rata portion of any performance Bonus
earned based on performance goals achieved prior to the date of termination. All
payments under this Section 13.3 shall be subject to Section 5.5. Additionally,
Employee’s outstanding options shall benefit from twelve months of additional
vesting as of the date of termination.
 
     For the purposes of this Section 13.3, “Cause” shall mean any material
breach of the Agreement as set forth in section 13.1(a) – (c) above.
 
     Except as specifically set forth in this Section 13.3, the Company shall
have no further obligation hereunder or otherwise with respect to Employee in
the event the Company terminates Employee’s employment without Cause.
 
7
 

--------------------------------------------------------------------------------



     13.4
 
     (a) Employee may terminate Employee’s employment with the Company at any
time for Good Reason (as defined below), in which event the Company shall,
contingent upon Employee signing a full general release of all known and unknown
claims, provide Employee the same compensation and benefits specified in Section
13.3 above.
 
     For purposes of this Section 13.4, “Good Reason” means the occurrence of
any of the following events or circumstances: (A) a substantial adverse change
in Employee’s authority, status, the nature of Employee’s duties or
responsibilities; (B) a reduction by the Company in Employee’s Base Salary or
the additional compensation as outlined in Section 5.3; (C) a failure by the
Company to pay compensation or benefits to Employee when due; or (D) the
relocation of the office of the Company where Employee is principally employed
to a location which is more than fifty (50) miles from such office (except for
required travel on the Company’s business to an extent substantially consistent
with Employee’s customary business travel obligations in the ordinary course of
business prior to the date hereof).
 
     (b) Except as otherwise provided herein, Employee may terminate Employee’s
employment with the Company for any reason. In the event that Employee
terminates his employment for other than Good Reason, the Company shall have no
further obligation hereunder or otherwise with respect to Employee (except
payment of Employee’s Base Salary under Section 5.1 and benefits under Section 6
accrued through the date of termination). Notwithstanding the foregoing, and
because Employee acknowledges and understands that his agreement to be employed
by the Company was a material inducement to and condition precedent to the
Company’s consummation of the Merger Agreement, if Employee terminates his
employment with the Company without Good Reason prior to the first anniversary
of the date of this Employment Agreement, Employee shall pay to the Company,
within three (3) business days of the date of such termination, a buy-out and
release fee of $500,000.
 
     (c) All payments made to Employee under this Section 13.4 shall be subject
to Section 5.5.
 
     13.5. Termination of the Employment Term in accordance with this Section
13, or expiration of the Employment Term, will not affect the provisions of this
Employment Agreement that survive such termination, including, without
limitation, the provisions in Sections 9, 10 and 11 and will not limit either
party’s ability to pursue remedies at law or equity.
 
8
 

--------------------------------------------------------------------------------



     14. GENERAL PROVISIONS.
 
     14.1 Notices. All notices, consents, waivers, and other communications
under this Employment Agreement must be in writing and will be deemed to have
been duly given (a) when delivered by hand; (b) when sent by facsimile, provided
that a copy is mailed by U.S. certified mail, return receipt requested; (c)
three days after being sent by Certified U.S. Mail, return receipt requested; or
(d) one day after deposit with a nationally recognized overnight delivery
service, in each case to the appropriate addresses and facsimile numbers set
forth below (or to such other addresses and facsimile numbers as a party may
designate by notice to the other parties):
 
     If to Employee, to the address set forth on the signature page hereto;
 
     If to the Company, to:
 

          Unify Corporation   1420 Rocky Ridge Drive, Suite 380 Roseville, CA
95661 Attention: Todd E. Wille Facsimile No.     (916) 218-4377


     14.2 Waiver. The rights and remedies of the parties to this Employment
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power, or privilege under this Employment
Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege.
 
     14.3 Entire Agreement and Modification. This Employment Agreement
supersedes all prior oral or written agreements between the parties with respect
to its subject matter and constitutes (along with the documents referred to in
this Employment Agreement) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter. This
Employment Agreement may not be amended except by a written agreement executed
by the party to be charged with the amendment.
 
     14.4 Assignments, Successors, and No Third-Party Rights. Neither party may
assign any of its rights under this Employment Agreement without the prior
consent of the other party, except that Company may assign all (but not part) of
its rights and obligations under this Employment Agreement to any majority-owned
subsidiary of Company, provided that the Company guarantees the performance by
the subsidiary of the subsidiary’s obligations hereunder. Subject to the
preceding sentence, this Employment Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the parties. Nothing expressed or referred to in this Employment Agreement
will be construed to give any person other than the parties to this Employment
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Employment Agreement or any provision of this Employment Agreement.
 
     14.5 Severability. If any provision of this Employment Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Employment Agreement will remain in full force and effect.
Any provision of this Agreement held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.
 
     14.6 Section Headings, Construction. The headings of Sections in this
Employment Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Sections” refer to the
corresponding Sections of this Employment Agreement. All words used in this
Employment Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.
 
9
 

--------------------------------------------------------------------------------



     14.7 Governing Law; Consent to Jurisdiction.
 
     (a) This Employment Agreement shall be construed in accordance with and
governed by the laws of the State of California, without giving effect to the
principles of conflicts of law thereof.
 
     (b) Each of Employee and the Company hereby irrevocably submits in any
suit, action or proceeding arising out of or related to this Employment
Agreement or any other instrument, document or agreement executed or delivered
in connection herewith and the transactions contemplated hereby and thereby,
whether arising in contract, tort, equity or otherwise, to the jurisdiction of
the Superior Court in and for the City and County of San Francisco, or the
Superior Court in and for the County of Sacramento. Where the nature of the
action or proceedings or the claims or defenses asserted therein create
jurisdiction in the United States District Court, Employee or the Company may
file the action in or remove the action to the United States District Court for
the Northern District of California, San Francisco Division, or the United
States District Court for the Eastern District of California, Sacramento
Division. Employee and the Company waive any objection to the location of the
court in any proceeding commenced or removed in accordance with this Section
14.7, including, without limitation, any objection to venue or based on forum
non conveniens.
 
     14.8 Counterparts. This Employment Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Employment Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.
 
     14.9 No Strict Construction. The language used in this Employment Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
 
*  *  *  *
 
10
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first written above.
 

THE COMPANY:   Unify Corporation   By: /s/ Todd E. Wille Name:  Todd E. Wille
Its: President and Chief Executive Officer   EMPLOYEE:

 


 /s/ Kurt Jensen Kurt Jensen Address:           



--------------------------------------------------------------------------------